Case 20-10343-LSS Doc 4425 Filed 05/18/21 Page a

 

 

|

|

[aac Rerocete Sielag Stl —————— $F py
J

tay]

: r sy camncag AK 9: 02

 

CLERK
; U.S.
new ahve Courk wath cee Ake

¥r

 

RE

 

 

 

| _ “Big 36 Se mien har simp ce aS Sahn

 

 

companys adininigceatina s¢ tbe mis ttenbunmnt 0% smgleqen

tins wake : = } ‘

 

“Faas taba aoe neu _sooyst lf tnd tNomipande sh sAbnaes

 

 

 

 

 

 

 

 

t. Suouks « <s ws

< ‘ fei oe 3 ©
iid Saas Tae areetinus Vo was
sabeyectud ee toy tna tasblers ah see Bib. A: east lacs ak Eg
j Sears v \: 3 % which wee

were parkiculachy wolwecable » bomekimnes tc \wab en \.¢a dave

 

 

woulk be athdin Hhate peesians thy whee alee By Seeubs

 

 

 

‘n_hea_eenagt snatches sine ala Xo Sodoacn av sacruit .

 

i wo dirhtiamd bak tan Coot to oky \eolewe alk aie tame ______
|

. *
er . in ‘

 

Ln ’ a va iL Nae, we, \ T

 

 

sO E

LP

 

 

“eae A ‘ ‘ place

 

 

‘ 1

t

 

 

 

 

 

 

tba Dey Sasules al Naw clea _

| This 45 way the 1s wits gouah sauna awd Vnsnans hates, |
| “XS Sash comaplled fe eee ith syic ener a cena a wap )
Case 20-10343-LSS Doc 4425 Filed 05/18/21 Page 2 of 8

 

 

 

 

 

ww ' ; £ ytinwin \
a eeuk lea \er wh newed Me tuk Pe A wy Avkies W445 eo a
e\« for 1 ‘ nog tn Seat

aaday roid wa ee coms with Siw an) YaNbewed wim inko

 

aha \n Shea a ates main sen esa 9 theta ay

 

 

a TEN *ca

 

< Ww wi © asa

 

 

 

uniherm 4 hurl and sheds ina sunk ‘naly mea ogh sna —Tty was

 

 

x bya Go wr yvans Kx ans Pe was, ccammmon Yarra \edag +\hak vent

4
|

 

Dal wasnt ateund Yc hn awd id Morhwer baeewap lad wit \; myst

ws c < sy WwW rT. <

 

 

Amaky sack A wie te eae SRR my Shirk ge be coed maanace ma

 

 

 

 

 

 

 

Twtinyin Mn, Es

* < iw = aN < N

 

Wie etar eas nada ncaa \ bo oda Mee ie ee onal Toow Acww ths

 

“es 2 AyD wratled EK wetid way oldar suk take ayer k! ah

 

 

whieh \ad Rvho tlhe watncuc ww ~ Woe

 

 

 

 

 

 

 

 

 

 

2-47
Case 20-10343-LSS Doc 4425 Filed 05/18/21 Page 3of8 |

 

 

 

 

 

| awd Yeh Yam. = Siwally lovee Ayan ¥ com
Via \ows net Wann TL cance} Me. end o% Wve \ael\, ve
older _ >» “x aky~ sis \wd % a \oraak y <14

 

 

 

Reon he the, « scouk awl when dh, » tan yp xn _
‘Cais and onk Wa Yeo deoe . VN MWe o\har geowk was |

 

hash nas a\ ker mea awh ha tackled me out on ve thas Deackieg

 

 

 

 

 

 

 
 

 

 

a
We teoih ma iE Aad Nee! A wow we real bad asad wales Wwe

 

Vek t4ae “Ay 5 we tckad ak my \sqs awd gushad Ye wire rc

 

oe

wala d ema. han “E_sglt homme ty Mtn apie wee yh

ranikow we aaick ok cha DA. whick the had sewn ow al\ x we

 

 

 

Swi ons a. co) eh ove kro sta) ae ttt Wem nal Sad Megpead TE wanks \ Se quik Ane Bi. Sw, St os

po Tse oat bok 3 X way

 

: and. now atyacial\s aA Lak tak Ko Avsagoeint na a ee bhe ne

 

 

[iecstnn ane teen te age Shek anit wave’

 

 

& cea , dvan when Dee

be\\ Vine vkts, | Ae xX fameamee

 

Larus dks t ssiloiikias lot,

 

 

FE wage ain ° a ¢ f aa23 \ NA

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 20-10343-LSS Doc 4425 Filed 05/18/21 Page 4of8

 

 

 

 

 

 

_{
adtac wa bal caden brakbask , th. Brooe baadacs asad
is Nas rah
ee eo TTA stkinw
an ar \a A wang 4

 

 

as wall 16 ma, ~= blacks 1 ko tli ab wall ao a

 

 

 

‘aw “sae ald ny gona ld uk, en Ge aa “~ x oan S muyael is

 

amy ata

 

losing \acbaced an te may shcktes an] corgensi bil eias
Neca attrac orgs Uehe em Ebates then,

Syeac \pacame 2 caalizabien, © was alowa wik x ha,

 

o\ ants 5 A oy

 

 

 

\
AXxs« See ge Avoops ad bears ees Ker a ew mrinnes

 

ae sider seowk “AX nae “Ewan Te teeble and we Seok
Leader wawksd te as me Venma debely i ‘Ye kev :

 

 

 

 

|
PA. Asdsk wash taas and avanad witty WWiw The clhe

 

 

Seouk w vas ali shrangge Mons wan and be sag atabhin 5

 

Ime and qusring wee owards che cewk . Wwe “\ber scanck
slaved we lw the awk , Cowina in ahree wan We beet

 

 

 

 

 

 

 

 

 

 

 

L. ' wi Q ’

shiv om i } .

TT. Ow +

ay pe “Ee wouldsh . “TK & \ode

Shove wie daan -  )*e Yeonk Lagdec asabbs A tay eas xo
ain caa\hy \y md nak Sw

o\ we! va

 

 

se é he Wad sathars ce Nas

 

 

 

ah 7
Case 20-10343-LSS Doc 4425 Filed 05/18/21 Page 5of8

 

 

 

 

 

 

 

wend a Wid Aww woods vm th dark. 4. Seouk

 

 

st Naader Nua olday peout \ talkad pa tu

es wig. Wan “E wank back te Camp, po=sins bag

ite moticn. . © wad wed ages anh shiny ty
“Swab te akcard ko bay acublsing * be wnat. Wi soy mmansh Vesta

 

 

 

 

 

 

 

_ Noten, oud Phosegh \p¢eawse nok even the Nass uso

ware wh Qcatwds HLT o rallhing Coa me. “Tre wax t Moryning

 

{| Wats hare. Sue a whe Seowk Leadacs wack lave contecke}

 

 

 

[eves . TWN woa.ban <
eb wa o\ dav Anothac Sb oud Leader \nad
ty Ange uss! : ay awh sh was etd te we Dhak
PX wasy ws : KN

 

 

 

 

Fee read ie tuba ca Mew ada a
Case 20-10343-LSS Doc 4425 Filed 05/18/21 Page 6 of 8

 

 

\bee tha wt Wake \nad Aagprne

 

 

 

 

 

 

 

 

 

. {paste ses Norma asm tiene

 

 

x CamlA pei\l ooo. the love ten Ieee tanile ted Sn Weer mung Nua”

 

 

 

he Vale in eho | Aa lbratnac, almesk immadiaks lay

\

  

 

 

 

 

 

 

 

Wii's svar alone. We bavard Spelnin in devades _—

 

ee we a Veet ask! c= an} Sas waa AK

 

I we de “Swann sha hve \

 

ool mam bas + hee and Meatelnn Ae {hay hadi asd om

yn, : 5 Se -

 

 

 

Aine, awity thing 4 x quik ?@\eoi quik jew Aten Ventanas . > “ask

 

 

| cou dcr Nerisa toyselk So ge acotind aaogaine < Swan seaced went

 

 

.* i» \ tis ana ceonskardily Qe wWalnava\e « “Ewa ters (so)

 

 

“Aya eid ' * _ Star task Nenbakiinn nay be | Seow NE A ana

a3 v & N

 

} =e :

 

 

Etews. Shaan cin omy “Taachars, my tases anh seaietss Voss)

 

 

pone. a3 pak anti, ac * arab ew ells”

 

 

 

bof 7

 
Case 20-10343-LSS Doc 4425 Filed 05/18/21 Page 7 of 8

 

 

 

 

{pas

 

Lal

Parse denote wabreastinake abe damanpy aig

 

Lape

nO “oe eT

 

ok Neue * a i+ a

 

 

Sewing a BA Ee nena eee ee

 

 

oe = +.

o bhaiv abies MONA wae ure, OM tee baled emesis

 

ok Shabana Mas secce dastecnged dhina saith waaic Lavilisg

 

a

lowe 4

 

—

te api ua tie antes alhiah ware sad ganas ——£§
Dramizations suchas ship should net baa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

but be LER

 

 

Bitisnas MT BALOR

 

a . Case Fe

 

 

a f- ee te tee eee

 

 

 

 

 

 

TF of 7
Case 20-10343-LSS Doc 4425 Filed 05/18/21 Page 8 of 8

 

Justice | awri selbher Sil yecsTern

Q.S.A. Bankruptsy Cas©
gay Marker Street Eth Floor

WwilmingTon , OE. 19901

 
